Citation Nr: 1441415	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-19 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disability, including as secondary to service-connected degenerative joint disease (DJD) of the left knee. 

2.   Entitlement to service connection for an upper back and neck disability, including as secondary to service-connected DJD of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to August 1962. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. In June 2012 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record. 

The Board remanded the claims in September 2012 and April 2013 for additional development.

In November 2013, the Board denied the service connection claims for low back, upper back, and neck disabilities.  However, the Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims ("Court").  In a July 2014 Order, the Court granted a Joint Motion For Remand ("Joint Motion") which vacated the November 2013 Board's decision.

In August 2014, the Board received additional evidence to include records from Mayo Clinic, along with a waiver of initial RO consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran most recently underwent a July 2013 VA examination to determine the etiology of his claimed disabilities.  Although the July 2013 VA examiner reviewed a May 2013 VA treatment record regarding the Veteran's spine through the Computerized Patient Record System (CPRS) and summarized the findings in his report, the actual treatment record had not been physically obtained prior to the Board's issuance of the November 2013 decision.  

Consistent with the findings of the July 2014 Joint Motion, a remand is necessary to associate with the claims folder a May 2013 VA medical record addressing the Veteran's back and neck disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain and ASSOCIATE with the claims file a VA primary care treatment record dated on May 1, 2013, showing that the Veteran presented to establish medical care for his lumbar and cervical spine disabilities.  This record must be available for the Board's review.  

In addition, ensure that any additional outstanding VA medical records are obtained and associated with the claims file.  

2.  After ensuring the proper completion of the above development and undertaking any other development deemed necessary, readjudicate the claims.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



